Case: 14-14342   Date Filed: 07/14/2015   Page: 1 of 14


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 14-14342
                        Non-Argument Calendar
                      ________________________

                       Agency No. A013-370-126

FREDY GUTIERREZ CASTILLO,
a.k.a. Freddy Gutierrez,
a.k.a. Freddy Gugierrez,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (July 14, 2015)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-14342       Date Filed: 07/14/2015      Page: 2 of 14


       Fredy Gutierrez Castillo, a native and citizen of Colombia who served in the

United States Armed Forces during the Vietnam War, has petitioned for review of

a decision of the Board of Immigration Appeals (“BIA”) affirming an immigration

judge’s (“IJ”) determination that he was removable for having been convicted of

an aggravated felony. See 8 U.S.C. § 1227(a)(2)(A)(iii). Castillo contends that the

IJ erroneously found a prior drug conviction to be a “drug trafficking” aggravated

felony, that the BIA should have corrected this error, and that removal proceedings

should have been continued or terminated pending consideration of Castillo’s

naturalization application under 8 U.S.C. § 1440 (concerning naturalization for

certain veterans). As part of our review of this petition, we are asked to decide

whether the BIA’s interpretation of a regulation in Matter of Acosta Hidalgo, 24 I.

& N. Dec. 103 (BIA 2007), is entitled to our deference. After careful review, we

deny the petition for review. 1

                                               I.

       Castillo was admitted to the United States as a lawful permanent resident in

1965. He was eleven years old at the time. He served in the United States Army

in Vietnam from 1971 to 1973, when he was honorably discharged. After his

discharge, Castillo filed a petition for naturalization with the former Immigration

       1
          Castillo expressly does not challenge the BIA’s determination that he was not entitled
to relief from removal under former 8 U.S.C. § 1182(c); current 8 U.S.C. § 1182(h); or the
United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment
or Punishment, 8 C.F.R. § 208.16(c). Consequently, we do not address these issues.
                                               2
               Case: 14-14342      Date Filed: 07/14/2015     Page: 3 of 14


and Naturalization Service (“INS”). However, INS dismissed his naturalization

petition for failure to prosecute in May 1973. Castillo did not attend a scheduled

interview on the petition, of which he may have lacked notice.

       In 2010, the Department of Homeland Security (“DHS”) served Castillo

with a Notice to Appear (“NTA”), charging him as removable from the United

States on several grounds. The NTA alleged that Castillo had three convictions for

aggravated felonies, as defined by 8 U.S.C. § 1101(a)(43), which each made him

subject to removal under 8 U.S.C. § 1227(a)(2)(A)(iii). These prior convictions

under Florida law were for the following violations: (1) manufacture of cannabis

in September 1992; (2) burglary in October 1987; and (3) attempted second-degree

murder in March 1978. 2

       Numerous hearings were held before the IJ to determine whether Castillo

was eligible for relief from removal. At a hearing in April 2011, Castillo’s counsel

agreed with the IJ that Castillo was not eligible to apply for naturalization as a war

veteran, under 8 U.S.C. § 1440, because he had a “permanent bar” to naturalization

based on an aggravated-felony conviction after his service.               At some point

thereafter, Castillo filed with the United States Citizenship and Immigration



       2
          The NTA also lists several other prior convictions: possession of cannabis (1974);
possession of cannabis (1976); possession of cocaine (1990); unlawful sale or purchase of
cannabis (1990). In subsequent proceedings, it came out that Castillo also had been found to
have violated a domestic-violence protective order in 2002 and that he had been convicted of
threatening a public official in 2003.
                                             3
             Case: 14-14342     Date Filed: 07/14/2015   Page: 4 of 14


Services (“USCIS”) a motion to reopen his 1973 naturalization application on a

nunc pro tunc basis.

      At the final hearing before the IJ on January 8, 2013, Castillo moved for a

continuance because his motion to reopen his naturalization application was still

pending before the USCIS. Noting that Castillo had not provided any evidence

indicating that the motion to reopen had been granted or that the USCIS was

seriously considering reopening and granting his naturalization application nunc

pro tunc, the IJ denied a continuance.

      Instead, the IJ ordered Castillo removed to Colombia as an aggravated felon,

see 8 U.S.C. § 1227(a)(2)(A)(iii), specifically finding “that a conviction for

manufacture of cannabis is a drug trafficking conviction,” and therefore an

aggravated felony, see id. § 1101(a)(43)(B). The IJ also concluded that Castillo’s

convictions for burglary and attempted second-degree murder were aggravated

felonies.

      After the IJ’s decision, Castillo retained a different attorney, and he filed a

timely appeal to the BIA. In his brief to the BIA, Castillo contended that his 1992

conviction for manufacture of cannabis was not an aggravated felony, in light of

the Supreme Court’s intervening decision in Moncrieffe v. Holder, 569 U.S. ___,

133 S. Ct. 1678 (2013).       Castillo also maintained that, contrary to his prior

counsel’s understanding, he was prima facie eligible for naturalization under 8


                                         4
               Case: 14-14342      Date Filed: 07/14/2015      Page: 5 of 14


U.S.C. § 1440 based on his military service and did not need to reopen his earlier

naturalization petition on a nunc pro tunc basis. Castillo asked for the BIA to

remand his case to the IJ for further consideration in light of Moncrieffe.

       On August 29, 2014, the BIA affirmed the IJ’s order of removal. The BIA

noted that Castillo had been charged with three separate grounds of removability

based on an aggravated-felony conviction.              It determined that Castillo was

removable as charged based on his conviction for attempted second-degree murder,

a conviction he had not specifically challenged to the BIA.                In light of that

determination, the BIA found it unnecessary to evaluate whether Castillo’s

convictions for burglary or manufacture of cannabis also were aggravated

felonies. 3 Although the BIA noted that these convictions may be relevant to

Castillo’s eligibility for naturalization, it, nonetheless, found that they were “not

germane to this decision.” The BIA also determined, relying on its decision in

Matter of Acosta Hidalgo, 24 I. & N. Dec. 103 (BIA 2007), that the IJ properly

denied Castillo’s request for a continuance because the DHS had not provided an

affirmative communication regarding his prima facie eligibility to naturalize and

had urged that Castillo was ineligible for naturalization. This petition for review

followed.


       3
          The BIA did note, however, that intervening Supreme Court decisions affected whether
Castillo’s burglary and manufacture of cannabis convictions could be considered aggravated
felonies. See Descamps v. United States, 133 S. Ct. 2276 (2013); Moncrieffe, 133 S. Ct. 1678.
                                              5
               Case: 14-14342       Date Filed: 07/14/2015      Page: 6 of 14




                                              II.

       When a petitioner appeals from a final order of removal that is based on a

criminal offense covered in 8 U.S.C. § 1227(a)(2)(A)(iii), we have jurisdiction to

review only constitutional claims or questions of law. 8 U.S.C. § 1252(a)(2)(C)–

(D). We generally review legal determinations de novo. Ayala v. U.S. Att’y Gen.,

605 F.3d 941, 948 (11th Cir. 2010).

       We review only the BIA’s decision as the final judgment, unless the BIA

expressly adopts the IJ’s decision. Malu v. U.S. Att’y Gen., 764 F.3d 1282, 1289

(11th Cir. 2014). Where the BIA explicitly agrees with findings of the IJ, we may

review the decisions of both the BIA and the IJ as to those issues. See Ayala, 605

F.3d at 948. Nonetheless, our review is limited to the issues actually decided by

the BIA. Lopez v. U.S. Att’y Gen., 504 F.3d 1341, 1344 (11th Cir. 2007); see

I.N.S. v. Orlando Ventura, 537 U.S. 12, 16-17, 123 S. Ct. 353, 355-56 (2002).

                                             III.

       Castillo contends that, in view of Moncrieffe,4 the IJ erroneously classified

his 1992 conviction for manufacture of cannabis as a drug-trafficking aggravated

felony, and the BIA erred by declining to correct the error or to remand the case to


       4
            In Moncrieffe, the Supreme Court held that an alien’s conviction for marijuana
distribution does not qualify as a drug-trafficking aggravated felony under § 1101(a)(43)(B)
unless the offense of conviction categorically involves either remuneration or more than a small
amount of marijuana. 133 S. Ct. at 1693-94.
                                               6
               Case: 14-14342     Date Filed: 07/14/2015    Page: 7 of 14


the IJ. But for the IJ’s erroneous determination, he asserts, he would be prima

facie eligible for naturalization, and his removal proceedings could have been

continued or terminated. Castillo also argues that the BIA’s decision in Acosta

Hidalgo is ultra vires to the regulation it purports to interpret.

                                           A.

      We will not address Castillo’s contention that the IJ erred in characterizing

his conviction for manufacture of cannabis as an aggravated felony, see 8 U.S.C.

§ 110(a)(43)(B), because the IJ’s determination was not adopted by the BIA and

therefore is not part of the order under review. See Malu, 764 F.3d at 1289; Lopez,

504 F.3d at 1344.       In its order, the BIA determined only that Castillo was

removable on the basis of his conviction for attempted second-degree murder, see

U.S.C. § 1101(a)(43)(A) & (U), and expressly declined to consider his other two

convictions.    Therefore, the only conviction we may review is for attempted

second-degree murder, but Castillo does not contend that the BIA committed any

error in this respect. Because we are not permitted to review his challenge to the

manufacture-of-cannabis conviction, Castillo has abandoned any challenge to the

substantive basis for his removal. See Sapuppo v. Allstate Floridian Ins. Co., 739

F.3d 678, 680 (11th Cir. 2014).

      Castillo also contends that the BIA erred in declining to review the IJ’s

determination that his 1992 conviction for manufacture of cannabis was an


                                            7
             Case: 14-14342     Date Filed: 07/14/2015    Page: 8 of 14


aggravated felony.    But he has identified no legal authority to support that

contention. Nor would the BIA’s decision on this question have affected whether

Castillo was removable under § 1127(a)(2)(A)(iii).        Rather, Castillo’s primary

concern appears to be the effect of the BIA’s abstention on his naturalization

application, which is an issue intertwined with Castillo’s challenge to the BIA’s

decision in Acosta Hidalgo, addressed below.

                                         B.

      Castillo maintains that the BIA’s decision in Acosta Hidalgo erroneously

interprets a regulation permitting IJs to terminate removal proceedings so that a

petitioner may pursue a naturalization application with the DHS.

      An agency’s interpretation of its own ambiguous regulation is controlling

“unless plainly erroneous or inconsistent with the regulation.” Auer v. Robbins,

519 U.S. 452, 461, 117 S. Ct. 905, 911 (1997) (internal quotation marks omitted);

Zhu v. U.S. Att’y Gen., 703 F.3d 1303, 1307, 1309-10 (11th Cir. 2013).

      The regulation at issue, 8 C.F.R. § 1239.2(f), states that an IJ

            may terminate removal proceedings to permit the alien to
            proceed to a final hearing on a pending application or
            petition for naturalization when the alien has established
            prima facie eligibility for naturalization and the matter
            involves exceptionally appealing or humanitarian factors;
            in every other case, the removal hearing shall be
            completed as promptly as possible notwithstanding the
            pendency of an application for naturalization during any
            state of the proceedings.


                                          8
              Case: 14-14342     Date Filed: 07/14/2015     Page: 9 of 14


      In Acosta Hidalgo, the BIA determined that, pursuant to § 1239.2(f), an IJ

may terminate removal proceedings based on an alien’s pending naturalization

application only if the DHS has issued an affirmative communication indicating

that the alien is prima facie eligible for naturalization. 24 I. & N. Dec. at 106

(reaffirming Matter of Cruz, 15 I. & N. Dec. 236 (BIA 1975)). The BIA reasoned

that, because “neither the Board nor the [IJs] have jurisdiction to determine an

alien’s eligibility for naturalization, which now lies exclusively with the DHS,”

pursuant to 8 U.S.C. § 1421, neither the BIA nor IJs have authority to determine

prima facie eligibility for naturalization under § 1239.2(f).          Id. at 105-06.

Consequently, according to the BIA, “it is appropriate for the Board and the [IJs]

to require some form of affirmative communication from the DHS prior to

terminating proceedings based on his pending naturalization application.” Id. at

106. The BIA also noted that both it and the IJs may lack expertise to determine

an alien’s prima facie eligibility for naturalization. Id. at 108.

      Castillo contends that he is prima facie eligible for naturalization under

§ 1440. Naturalization under § 1440 is available to certain veterans who have

honorably served in active duty in the United States Armed Forces during periods

of military hostilities, including the Vietnam War. 8 U.S.C. § 1440; 8 C.F.R.

§ 329.2; see generally Nolan v. Holmes, 334 F.3d 189, 198-201 (2d Cir. 2003).

Section 1440 exempts war veterans from normal residence and physical presence


                                           9
              Case: 14-14342      Date Filed: 07/14/2015    Page: 10 of 14


requirements. Castiglia v. I.N.S., 108 F.3d 1101, 1102 (9th Cir. 1997); see 8

C.F.R. § 329.2(e).     The applicable regulations provide that to be eligible for

naturalization under § 1440, a veteran applicant must establish, among other

requirements, that he “[h]as been, for at least one year prior to filing the

application for naturalization, and continues to be, of good moral character.”

8 C.F.R. § 329.2(d).

       According to Castillo, only his 1992 conviction for manufacture of cannabis

could, by regulation, preclude a finding of “good moral character” for purposes of

§ 1440, and only then if it is classified, erroneously, as an aggravated felony. See 8

C.F.R. § 316.10(b)(1)(ii) (providing that an applicant lacks good moral character if

the applicant has been convicted of an aggravated felony, as defined in

§ 1101(a)(43), “on or after November 29, 1990.”). 5 But see 11 U.S.C. § 1101(f)(8)

(stating that no person shall be regarded as a person of good moral character “who

at any time has been convicted of an aggravated felony”); Boatswain v. Gonzales,

414 F.3d 413, 417-18 (2d Cir. 2005) (holding that the statutory bars listed in

§ 1101(f), including § 1101(f)(8), apply to the good moral character requirement in

§ 1440); Castiglia, 108 F.3d at 1102-04 (same; stating that Congress intended “that

aggravated-felony convictions be an absolute bar to a finding of good moral



       5
           Castillo asserts that his conviction for attempted second-degree murder does not
preclude a finding of good moral character because it was before November 1990.
                                            10
               Case: 14-14342         Date Filed: 07/14/2015        Page: 11 of 14


character”).     This question is not at issue, however, so we accept Castillo’s

assertion as true solely for purposes of this opinion.

       We have not previously addressed the soundness of Acosta Hidalgo. The six

circuit courts that have addressed this issue have unanimously upheld Acosta

Hidalgo’s interpretation of § 1239.2(f). See Shewchun v. Holder, 658 F.3d 557,

562-65 (6th Cir. 2011); Barnes v. Holder, 625 F.3d 801, 808 (4th Cir. 2010);

Ogunfuye v. Holder, 610 F.3d 303, 308 (5th Cir. 2010); Zegrean v. Att’y Gen. of

United States, 602 F.3d 273, 274-75 (3d Cir. 2010); Perriello v. Napolitano, 579

F.3d 135, 142 (2d Cir. 2009); Hernandez de Anderson v. Gonzales, 497 F.3d 927,

933-34 (9th Cir. 2007). 6

       We conclude that that Acosta Hidalgo’s interpretation of § 1239.2(f) is

reasonable and not plainly erroneous or inconsistent with the regulation. See Auer,

       6
           We note that Castillo’s case is factually different from these cases because Castillo
sought naturalization under § 1440. Although 8 U.S.C. § 1429 generally bars the DHS from
considering a naturalization application while removal proceedings are pending, this section does
not apply to applications under § 1440. See 8 U.S.C. § 1429; 8 C.F.R. § 329.2(e)(3). Some of
the cases cited have examined the interplay between 8 C.F.R. § 1329.2(f) and 8 U.S.C. § 1429.
See, e.g., Perriello, 579 F.3d at 141-42 (upholding Acosta Hidalgo but concluding that § 1429
can make it “impossible for an alien to establish prima facie eligibility for naturalization”).
Nonetheless, this distinction does not affect our analysis of Acosta Hidalgo because the BIA’s
reasoning does not depend on § 1429, but rather on the DHS’s exclusive jurisdiction over
naturalization generally, including under § 1440.

        Further, we note that Castillo did not move to terminate proceedings under § 1239.2(f)
before the IJ, instead moving to continue them. But given that it is unnecessary to terminate
removal proceedings for the DHS to consider a § 1440 naturalization application, a continuation
in the circumstances of the case would have had a similar practical effect as termination. In
addition, as the government notes in its brief, “Castillo . . . seeks either a continuance, remand, or
termination of his proceedings so that he may pursue his naturalization application.” (Appellee’s
Br. at 21-22 n.8). With these points in mind, we address Acosta Hidalgo.
                                                 11
             Case: 14-14342    Date Filed: 07/14/2015   Page: 12 of 14


519 U.S. at 461, 117 S. Ct. at 911; Zhu, 703 F.3d at 1310; see also Chen v. U.S.

Att’y Gen., 672 F.3d 961, 965 n.2 (11th Cir. 2011). Therefore, we defer to the

agency’s decision requiring some form of affirmative communication from the

DHS before an IJ may terminate removal proceedings based on a pending

naturalization application.

      Contrary to Castillo’s argument, the regulation is not clear that the IJ has

“unfettered discretion” to grant or deny a § 1239.2(f) motion. The regulation

provides that the IJ may grant discretionary relief by terminating removal

proceedings “when the alien has established prima facie eligibility for

naturalization.” 8 U.S.C. § 1239.2(f). But the regulation leaves open “who is to

make the prima facie eligibility determination.” Barnes, 625 F.3d at 805; see

Hernandez de Anderson, 497 F.3d at 934 (observing that the regulation does not

“specifically authorize IJs to evaluate prima facie eligibility,” and concluding that

the language of the regulation “arguably implies that an alien shall have

established eligibility outside the removal proceeding being conducted by the IJ”);

Nolan, 334 F.3d at 202 (“The regulation does not specify the manner in which such

prima facie eligibility may be established.”). The BIA’s gap-filling decision in

Acosta Hidalgo therefore is not inconsistent with the text of the regulation. See

Chen, 672 F.3d at 965 n.2.




                                         12
               Case: 14-14342      Date Filed: 07/14/2015       Page: 13 of 14


       The BIA’s interpretation is also reasonable.              First, Acosta Hidalgo is

consistent with § 1421, which provides that “[t]he sole authority to naturalize

persons as citizens of the United States is conferred upon the Attorney General.”7

See, e.g., Perriello, 579 F.3d at 142; Zegrean, 602 F.3d at 275. By regulation, the

Attorney General has delegated this authority to the DHS. See 8 C.F.R. § 310.1(b).

As the Fourth Circuit has explained, “given that DHS is the only body statutorily

vested with the power to make naturalization decisions in the first instance, it is

reasonable to conclude that only DHS has the authority to make prima facie

determinations of naturalization eligibility.” Barnes, 625 F.3d at 805 (citation

omitted). In addition, as a general matter, the DHS arguably has the greatest

institutional expertise regarding the standards for naturalization eligibility, because

it is the agency charged with adjudicating naturalization petitions. See id. at 805-

06. However, we note that, in this specific case, prima facie eligibility appears to

have turned on good moral character, which is within the IJ’s expertise.

       The BIA’s decision in Acosta Hidalgo is also consistent with the

regulation’s general intent to have removal proceedings “completed as promptly as

possible notwithstanding the pendency of an application for naturalization during


       7
           In 1990, Congress divested the federal district courts of authority to consider
naturalization applications in the first instance and, through § 1421, transferred sole
naturalization authority to the Attorney General. Barnes, 625 F.3d at 804. This change, in turn,
gave rise to the BIA’s decision in Acosta Hidalgo. Id. at 804-05. For a thorough overview of the
evolution of the statutes and regulations leading up to the present state of naturalization and
removal law, see Perriello, 579 F.3d at 138-42.
                                              13
             Case: 14-14342     Date Filed: 07/14/2015   Page: 14 of 14


any state of the proceedings.” 8 C.F.R. § 1239.2(f). Here, as the BIA noted, the

DHS had sought removal and had urged Castillo’s ineligibility for naturalization.

Had the IJ nonetheless determined that Castillo was prima facie eligible for

naturalization, continuing or terminating removal proceedings would likely only

have caused unjustified delay. See Hernandez de Anderson, 497 F.3d at 935 (“If

the DHS has already declined to state that an alien is prima facie eligible for

naturalization, terminating the removal proceedings under § 1239.2(f) is likely to

produce unwarranted delay.”).

      Consequently, we conclude that the BIA’s interpretation of § 1239.2(f) in

Acosta Hidalgo is reasonable and not inconsistent with the regulation.

                                        IV.

      We, like the IJ and the BIA, do not take lightly Castillo’s honorable service

to the United States, nor are we unaware of the strong ties Castillo has to the this

country. However, for the reasons discussed above, we must DENY Castillo’s

petition for review.




                                         14